Exhibit 10.52

 

UFP TECHNOLOGIES, INC.

2009 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN

 

1.             Statement of Purpose. The purpose of this 2009 Non-Employee
Director Stock Incentive Plan (formerly known as the 1998 Director Stock Option
Incentive Plan and hereinafter referred to as the “Plan”) is to benefit
non-employee members of the Board of Directors of UFP TECHNOLOGIES, INC. (the
“Company”) in consideration of their management of the Company by offering to
them equity-based incentives, thereby encouraging the continuance of their
involvement with the Company and/or its subsidiaries.

 

2.             Administration of the Plan.   The Plan shall be administered by
the Board of Directors of the Company or by any committee of the Board of
Directors, including the Compensation Committee (any such committee or the full
Board, as the case may be, hereinafter referred to as the “Committee”).  The
Committee shall have full and plenary authority to interpret the terms and
provisions of the Plan.  Such powers of the Committee include exclusive
authority (within the limitations described and except as otherwise provided in
the Plan) to  determine the aggregate amount, type, size, and terms of the
Awards to be made to eligible Non-employee Directors, and to determine the time
when Awards will be granted. The Committee may take into consideration
recommendations from the appropriate officers of the Company with respect to
making the foregoing determinations as to Plan Awards, administration, and
interpretation. The Committee shall have full power and authority to adopt such
rules, regulations, agreements and instruments for the administration of the
Plan and for the conduct of its business as the Committee deems necessary or
advisable.  The Committee’s interpretations of the Plan and all action taken and
determinations made by the Committee pursuant to the powers vested in it
hereunder shall be conclusive and binding on all parties concerned, including
the Company, its shareholders and any director of the Company.

 

3.             Eligibility.  Non-employee Directors of the Company (individually
a “Participant” and collectively the “Participants”) shall be eligible to
receive grants of Awards under this Plan (individually an “Award” and
collectively “Awards”) pursuant to the provisions of Section 4 hereof.

 

4.             Rules Applicable to Awards.

 

(a)           All Awards.

 

(i)            Awards. Awards may be granted in the form of any or a combination
of the following: Stock Options; SARs; Restricted Stock; Unrestricted Stock;
Stock Unit Awards, or other Stock Based Awards.

 

(ii)           Terms of Awards.  The Committee shall determine the terms of all
Awards subject to the limitations provided herein.

 

--------------------------------------------------------------------------------


 

(iii)          Vesting, Etc.  The Committee may determine the time or times at
which an Award will vest (i.e., become free of forfeiture restrictions) or
become exercisable and the terms on which an Award requiring exercise will
remain exercisable.

 

(b)           Awards Requiring Exercise.

 

(i)             Time and Manner of Exercise.  Unless the Committee expressly
provides otherwise, (A) an Award requiring exercise by the holder will not be
deemed to have been exercised until the Committee receives a written notice of
exercise (in form acceptable to the Committee) signed by the appropriate person
and accompanied by any payment required under the Award; and (B) if the Award is
exercised by any person other than the Participant, the Committee may require
satisfactory evidence that the person exercising the Award has the right to do
so.

 

(ii)            Exercise Price.   The Committee shall determine the exercise
price of each Stock Option or SAR; provided, that each Stock Option or SAR must
have an exercise price that is not less than the fair market value of the Stock
subject to the Stock Option, determined as of the date of grant.

 

(iii)           Payment of Exercise Price, If Any. Where the exercise of an
Award is to be accompanied by payment, the Committee may determine the required
or permitted forms of payment.

 

(c)           Awards Not Requiring Exercise.

 

(i)                Restricted Stock.  Restricted Stock awards shall be evidenced
by a written agreement in the form prescribed by the Committee in its
discretion, which shall set forth the number of shares of Common Stock awarded,
the restrictions imposed thereon  (which may include, without limitation,
restrictions on the right of the grantee to sell, assign, transfer or encumber
shares while such shares are subject to other restrictions imposed under this
Section 4), the duration of such restrictions; the events (which may, in the
discretion of the Committee, include performance-based events or objectives) the
occurrence of which would cause a forfeiture of the Restricted Stock in whole or
in part; and such other terms and conditions as the Committee in its discretion
deems appropriate.  Restricted Stock awards shall be effective upon execution of
the applicable Restricted Stock agreement by the Company and the Participant. 
Following a Restricted Stock award and prior to the lapse or termination of the
applicable restrictions, the share certificates for such Restricted Stock shall
be held in escrow by the Company.  Upon the lapse or termination of the
applicable restrictions (and not before such time), the certificates for the
Restricted Stock shall be issued or delivered to the Participant.  From the date
a Restricted Stock award is effective, the Participant shall be a shareholder
with respect to all the shares represented by such certificates and shall have
all the rights of a shareholder with respect to all such shares, including the
right to vote such shares and to receive all dividends and other distributions
paid with respect to such shares, subject only to the restrictions imposed by
the Committee.

 

(ii)               Stock Unit Awards.  Stock Unit Awards shall be evidenced by a
written

 

2

--------------------------------------------------------------------------------


 

agreement in the form prescribed by the Committee in its discretion, which shall
set forth the number of shares of Common Stock to be awarded pursuant to the
Award,  the restrictions imposed thereon  (which may include, without
limitation: restrictions on the right of the grantee to sell, assign, transfer
or encumber the Award prior to vesting, and,  in the discretion of the
Committee, certain continued service requirements and terms under which the
vesting of such Awards might be accelerated) and such other terms and conditions
as the Committee in its discretion deems appropriate.  Stock Unit Awards shall
be effective upon execution of the applicable Stock Unit Award Agreement by the
Company and the Participant.  Upon a determination of satisfaction of any
applicable performance-related conditions and satisfaction of any applicable
continued service requirements, (and not before such time), shares of Stock
shall be issued to the Participant pursuant to the Award.  The Participant shall
not have any rights of a shareholder of the Company with respect to such shares
prior to such issuance.

 

(iii)          Unrestricted Stock and Other Stock-Based Awards.  The Committee
shall have the authority in its discretion to grant to eligible Participants
Unrestricted Stock and other Stock-Based Awards.  The Committee shall determine
the terms and conditions, if any, of any other Stock Based Awards made under the
Plan.

 

5.             Limits on Awards under the Plan.

 

(a)           Number of Shares.   A maximum of 975,000 shares of Common Stock,
subject to adjustment as provided in Section 6, may be delivered in satisfaction
of Stock-Based Awards under the Plan, which amount includes all stock options
previously granted under the Plan under its former name, except to the extent
any such former option was canceled prior to having been exercised, as further
described in subsection (b) below.

 

(b)           Share Counting Rules.  The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting (as, for
example, in the case of tandem or substitute awards) and make adjustments if the
number of shares of Stock actually delivered differs from the number of shares
previously counted in connection with an Award.  To the extent that an Award
expires or is canceled, forfeited, settled in cash or otherwise terminated or
concluded without a delivery to the Participant of the full number of shares to
which the Award related, including, without limitation, any option granted under
the Plan under its former name and terminated without having been exercised, the
undelivered shares will again be available for grant.  Shares withheld in
payment of the exercise price or taxes relating to an Award and shares equal to
the number surrendered in payment of any exercise price or taxes relating to an
Award shall be deemed to constitute shares not delivered to the Participant and
shall be deemed to again be available for Awards under the Plan; provided,
however, that, where shares are withheld or surrendered more than ten years
after the date of the most recent stockholder approval of the Plan or any other
transaction occurs that would result in shares becoming available under this
Section 5(b), such shares shall not become available if and to the extent that
it would constitute a material revision of the Plan subject to stockholder
approval under then applicable rules of the national securities exchange on
which the Stock is listed.

 

(c)           Type of Shares.  Common Stock delivered by the Company under the
Plan may be authorized but unissued Common Stock or previously issued Common
Stock acquired by the

 

3

--------------------------------------------------------------------------------


 

Company and held in treasury.  No fractional shares of Common Stock will be
delivered under the Plan.

 

6.             Adjustments for Recapitalizations, Mergers, Etc.

 

(a)           Dilution and Other Adjustments.  Notwithstanding any other
provision of the Plan, in the event of any change in the outstanding shares of
Common Stock by reason of any stock dividend or split, recapitalization, merger,
consolidation, combination or exchange of shares, or other similar corporate
change (including a Corporate Event, as defined below), an equitable adjustment
shall be made, as determined by the Committee, so as to preserve, without
increasing or decreasing, the value of Awards and authorizations, in (i) the
maximum number or kind of shares issuable or Awards which may be granted under
the Plan, (ii) the performance-based events or objectives applicable to any Plan
Awards, (iii) any other aspect or aspects of the Plan or outstanding Awards made
thereunder as specified by the Committee, or (iv) any combination of the
foregoing.  Such adjustments shall be made by the Committee and shall be
conclusive and binding for all purposes of the Plan.

 

(b)           Corporate Events.  Notwithstanding the foregoing, except as may
otherwise be provided in an Award agreement, upon any Corporate Event, in lieu
of providing the adjustment set forth in Section 6(a) above, the Committee may,
in its discretion, cancel any or all vested and/or unvested Awards as of the
consummation of such Corporate Event, and provide that holders of Awards so
cancelled will receive a payment in respect of cancellation of their Awards
based on the amount of the per share consideration being paid for the Stock in
connection with such Corporate Event, less, in the case of Options and other
Awards subject to exercise, the applicable exercise price; provided, however,
that holders of Options shall only be entitled to consideration in respect of
cancellation of such Awards if the per share consideration less the applicable
exercise price is greater than zero.   Payments to holders pursuant to the
preceding sentence shall be made in cash, or, in the sole discretion of the
Committee, in such other consideration necessary for a holder of an Award to
receive property, cash or securities as such holder would have been entitled to
receive upon the occurrence of the transaction if the holder had been,
immediately prior to such transaction, the holder of the number of shares of
Stock covered by the Award at such time.

 

7.             Miscellaneous Provisions.

 

(a)           The holder of a Plan Award shall have no rights as a Company
shareholder with respect thereto unless, and until the date as of which, shares
of Common Stock shall have been issued in respect of such Award.

 

(b)           Except as the Committee shall otherwise determine in connection
with determining the terms of Awards to be granted or shall thereafter permit,
no Plan Award or any rights or interests therein of the recipient thereof shall
be assignable or transferable by such recipient except upon death to his or her
Designated Beneficiary or by will or the laws of descent and distribution, and,
except as aforesaid, during the lifetime of the recipient, a Plan Award shall be
exercisable only by, or payable only to, as the case may be, such recipient or
his or her guardian or legal representative.

 

4

--------------------------------------------------------------------------------


 

(c)           All Awards granted under the Plan shall be evidenced by agreements
in such form and containing and/or incorporating such terms and conditions (not
inconsistent with the Plan and applicable law) in addition to those provided for
herein as the Committee shall approve.

 

(d)           No shares of Common Stock shall be issued, delivered or
transferred upon exercise or in payment of any Award granted hereunder unless
and until all legal requirements applicable to the issuance, delivery or
transfer of such shares have been complied with to the satisfaction of the
Committee and the Company, including, without limitation, compliance with the
provisions of the Securities Act of 1933, the Act and the applicable
requirements of the exchanges on which the Company’s Common Stock may, at the
time, be listed. The Committee and the Company shall have the right to condition
any issuance of shares of Common Stock made to any Participant hereunder on such
Participant’s undertaking in writing to comply with such restrictions on his or
her subsequent disposition of such shares as the Committee and/or the Company
shall deem necessary or advisable as a result of any applicable law, regulation
or official interpretation thereof, and certificates representing such shares
may be legended to reflect any such restrictions.

 

(e)           The Company shall have the right to make such provision for the
withholding of taxes as it deems necessary. In furtherance of the foregoing, the
Company shall have the right to require, as a condition of the distribution of
Awards in Common Stock, that the Participant or other person receiving such
Common Stock either (i) pay to the Company at the time of distribution thereof
the amount of any federal, state, or local taxes  which the Company is required
to withhold with respect to such Common Stock or (ii) make such other
arrangements as the Company may authorize from time to time to provide for such
withholding including without limitation having the number of the units of the
Award cancelled or the number of the shares of Common Stock to be distributed
reduced by an amount with a value equal to the value of such taxes required to
be withheld.

 

(f)            No director of the Company or other person shall have any claim
or right to be granted an Award under this Plan.  Neither this Plan nor any
action taken hereunder shall be construed as giving any Participant any right to
continue to serve as a member of the Board of Directors of the Company for any
specific period of time.

 

(g)           The costs and expenses of administering this Plan shall be borne
by the Company and not charged to any Award or to any Participant receiving an
Award.

 

(h)           In addition to the terms defined elsewhere herein, the following
terms as used in this Plan shall have the following meanings:

 

“Act” shall mean the Securities Exchange Act of 1934 as amended from time to
time.

 

“Corporate Event” means (i) a merger or consolidation involving the Company in
which the Company is not the surviving corporation; (ii) a merger or
consolidation involving the Company in which the Company is the surviving
corporation but the

 

5

--------------------------------------------------------------------------------


 

holders of shares of Stock receive securities of another corporation and/or
other property, including cash; or (iii) the reorganization or liquidation of
the Company.

 

“Designated Beneficiary” shall mean the person or persons, if any, last
designated as such by the Participant on a form filed by him or her with the
Company in accordance with such procedures as the Committee shall approve.

 

“Fair Market Value” of a share of Common Stock of the Company on any date shall
mean the closing price of the Common Stock on the trading day coinciding with
such date, or if not trading on such date, then the closing price as of the next
following trading day.  If shares of the Common Stock shall not have been traded
on any national exchange or interdealer quotation system for more than 10 days
immediately preceding such date or if deemed appropriate by the Committee for
any other reason, the fair market value of shares of Common Stock shall be
determined by the Committee in such other manner as it may deem appropriate.

 

“Fiscal Year” shall mean the twelve-month period used as the annual accounting
period by the Company and shall be designated according to the calendar year in
which such period ends.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986 and
regulations thereunder as amended from time to time.  References to particular
sections of the Internal Revenue Code shall include any successor provisions.

 

“Participant”  shall mean, as to any Award granted under this Plan and for so
long as such Award is outstanding, the director to whom such Award has been
granted.

 

“Restricted Stock” shall mean an Award of Stock subject to forfeiture to the
Company if specified conditions are not satisfied.

 

“SARs” shall mean rights entitling the holder upon exercise to receive Stock
equal to a function (determined by the Committee using such factors as it deems
appropriate) of the amount by which the Stock has appreciated in value since the
date of the Award.

 

“Stock” shall mean Common Stock of the Company, par value $.01 per share.

 

“Stock-based Awards” shall mean such awards that are denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
shares of Common Stock as deemed by the Committee to be consistent with the
purposes of the Plan, and shall include, without limitation, all Stock Options,
SARs, Restricted Stock, and Stock Unit Awards.

 

“Stock Options” shall mean non-qualified options entitling the recipient to
acquire shares of Stock upon payment of the exercise price.

 

“Stock Unit Awards” shall mean an award payable in shares of Stock.

 

6

--------------------------------------------------------------------------------


 

“Unrestricted Stock” shall mean an Award of Stock not subject to any
restrictions under the Plan.

 

(i)            This Plan shall be governed by the laws of the Commonwealth of
Massachusetts and shall be construed for all purposes in accordance with the
laws of said Commonwealth except as may be required by the General Corporation
Law of Delaware or by applicable federal law.

 

8.             Amendments and Termination; Requisite Shareholder Approval.   The
Board may at any time terminate or from time to time amend or suspend the Plan
in whole or in part in such respects as the Board may deem advisable in order
that Awards granted thereunder shall conform to any change in the law, or in any
other respect which the Board may deem to be in the best interests of the
Company; provided, however, that no amendment of the Plan shall be made without
shareholder approval if shareholder approval of the amendment is at the time
required by applicable law, or by the rules of any stock exchange on which
Common Stock may be listed. The Board shall have the power to amend the Plan in
any manner contemplated by Section 9 deemed necessary or advisable for Awards
granted under the Plan to qualify for the exemption provided by Rule 16b-3 (or
any successor rule relating to exemption from Section 16(b) of the Act), or to
comply with applicable law, and any such amendment shall, to the extent deemed
necessary or advisable by the Board, be applicable to any outstanding Awards
theretofore granted under the Plan notwithstanding any contrary provisions
contained in any Award agreement.  In the event of any such amendment to the
Plan, the holder of any Award outstanding under the Plan shall, upon request of
the Board and as a condition to the exercisability thereof, execute a conforming
amendment in the form prescribed by the Board to any Award agreement relating
thereto within such reasonable time as the Board shall specify in such request. 
With the consent of the Participant affected, the Board may amend outstanding
agreements evidencing Plan Awards in a manner not inconsistent with the terms of
the Plan.  Notwithstanding anything contained in this Section 8 or in any other
provision of the Plan, unless required by law, no action contemplated or
permitted by this Section 8 shall adversely affect any rights of Participants or
obligations of the Company to Participants with respect to any Award theretofore
made under the Plan without the consent of the affected Participant.

 

9.             Effective Date and Term of Plan. This Plan was adopted on
March 18, 2009, effective June 1, 2009, and was ratified by the stockholders of
the Company at the Annual Meeting of Stockholders on June 3, 2009.  The Plan
shall remain in effect, subject to the right of the Board of Directors to
further amend or terminate the Plan at any time pursuant to Section 8 hereof,
until all shares subject to it shall have been purchased or acquired according
to the Plan’s provisions.

 

7

--------------------------------------------------------------------------------